Citation Nr: 1235899	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder, to include residuals of a status post laminectomy with discectomy at the L4-L5 level, and if so whether the claim can be granted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hammertoes, and if so whether the claim can be granted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder, and if so whether the claim can be granted.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and coronary artery disease.

5.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected right upper lid chalazion and diabetes mellitus.

6.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969 and from May 1970 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2009, the Veteran, his spouse, and his daughter testified at a Decision Review Officer hearing at the RO, and a transcript of that hearing is associated with the claims file.

In his statements, the Veteran in essence claims that his eye disorder is secondary to the service-connected right upper lid chalazion.  Service connection is in effect for diabetes mellitus.  The August 2007 VA examiner had considered whether the appellant has diabetic retinopathy.  Therefore, the eye disorder must also be considered as secondary to the service-connected right upper lid chalazion and diabetes mellitus.  Since the RO granted service connection for coronary artery disease in a November 2011 rating decision, hypertension must also be considered as secondary to the now-service-connected coronary artery disease.  In light of the above, the issues are as stated on the title page.

The issues of entitlement to service connection for a bilateral shoulder disorder and a bilateral foot disorder other than bilateral hammertoes and right fifth toe post-operative residuals have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a back disorder, bilateral hammertoes, hypertension, an eye disorder, and bilateral hip disorder, and whether new and material evidence has been received to reopen a claim for service connection for bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the reopening of a claim of service connection for a back disorder by rating decision of June 2001 on the basis that there was no evidence relating the back disorder to active service.  The appellant was provided notice to his address of record and there is no evidence that the letter was returned as undeliverable.  There was no timely disagreement.


2.  The evidence received since the June 2001 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder, and raises a reasonable possibility of substantiating the claim.

3.  The RO denied a claim of service connection for bilateral hammertoes by rating decision of September 1987 on the basis that the disorder was a congenital defect.  The appellant was provided notice to his address of record and there is no evidence that the letter was returned as undeliverable.  There was no timely disagreement.

4.  The evidence received since the September 1987 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hammertoes, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision is final as to the reopening of a claim of service connection for a back disorder.  38 U.S.C.A. § 7105 (West 2002 &Supp 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence has been received since the June 2001 rating decision and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The September 1987 rating decision is final as to the issue of service connection for bilateral hammertoes.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

4.  New and material evidence has been received since the September 1987 rating decision and the claim for service connection for bilateral hammertoes is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is reopening the claims of entitlement to service connection for a back disorder and bilateral hammertoes and remanding the issues for further development, it is not necessary to review whether VA has fully complied with the VCAA.

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011). 

In general, Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108 finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Congenital or developmental defects are not diseases or injuries within in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c).  

Analysis - a back disorder

In November 1999, the Board denied service connection for a back disorder.  The RO denied the reopening of a claim of service connection for a back disorder by rating decision of June 2001 on the basis that there was no evidence relating the back disorder to active service.  The appellant was provided notice to his address of record and there is no evidence that the letter was returned as undeliverable.  There was no timely disagreement.

The evidence of record at that time was service and VA treatment records.  Service treatment records show that the Veteran was treated for back symptomatology in service.  VA treatment records reflect that the appellant had a current back disorder diagnosed as residuals of a status post laminectomy with discectomy at the L4-L5 level.

For evidence to be new and material, it must address whether that the Veteran's back disorder is related to active service.  Since the June 2001 rating decision, the evidence associated with the claims file includes an August 2008 statement from a fellow veteran, A.P.  A.P. reported that the appellant had continuously complained of back pain since his back injury in 1974.  

The statement of A.P. relates to an unestablished fact necessary to substantiate his claim, which is evidence of continuity of symptomatology of his back symptoms.  Thus, the evidence is considered new and material, and the claim is reopened.



Analysis - bilateral hammertoes

The RO denied a claim of service connection for bilateral hammertoes by rating decision of September 1987 on the basis that the disorder was a congenital defect.  The appellant was provided notice to his address of record and there is no evidence that the letter was returned as undeliverable.  There was no timely disagreement.

The evidence of record at that time was service treatment records and a June 1987 VA examination report.  Service treatment records show that hammertoes were not diagnosed on the Veteran's entrance examination into his first period of service.  A discharge note from a May 1979 hospitalization reflects an admitting diagnosis of a right fifth toe hammertoe.  The June 1987 VA examination report reveals that the Veteran had hammertoes of the left second, third, and fourth toes and that he had a hammertoe of the right second toe.

For evidence to be new and material, it must address whether that the Veteran's hammertoes are a congenital defect.  Since the September 1987 rating decision, the evidence associated with the claims file includes an August 2006 VA examination report.  The August 2006 VA examination report shows that the Veteran now has hammertoes of the third and fourth right toes.  

The August 2006 VA examination report relates to an unestablished fact necessary to substantiate his claim, which is evidence of a current disability within the meaning of the applicable legislation for disability compensation purposes.  Thus, the evidence is considered new and material, and the claim is reopened.


ORDER

New and material evidence has been received to reopen a claim of service connection for a back disorder, to include residuals of a status post laminectomy with discectomy at the L4-L5 level.  The appeal is allowed to this extent.

New and material evidence has been received to reopen a claim of service connection for bilateral hammertoes.  The appeal is allowed to this extent.


REMAND

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011). 

VA examinations are necessary to determine whether the back disorder and bilateral hammertoes are related to active service.

A November 1985 service examination report shows an elevated blood pressure reading of 130/84.  A VA examination is necessary to determine whether the hypertension is related to active service and whether the hypertension was caused or aggravated by the service-connected coronary artery disease.  

The Veteran last had a VA eye examination in August 2007.  Another VA examination is necessary to determine whether he has a current eye disorder other than refractive error that is related to the service-connected right upper lid chalazion or diabetes mellitus.

The August 2007 VA examiner diagnosed "250.00 [diabetes mellitus] II, without ophthalmic signs."  The Board's independent research obtained from a federal government website that diagnostic code 250.00 is diabetes mellitus without mention of complication.  The Veteran and his representative are hereby informed that the Board will be relying on this research in reviewing the diagnosis from the August 2007 VA eye examination report.

The Veteran reported during a March 1980 service hospitalization that he had surgery on his left thigh for a "frag wound" in Vietnam in 1968.  A 1968 hospitalization report, however, shows that he had left groin abscess following treatment for a disease.  At the August 2007 VA eye examination and at the April 2009 hearing, the appellant reported that his eye disorder was due to a shrapnel wound.  The claimant's DD Form 214 from his period of service from April 1976 to March 1986 shows no combat awards.  VA may need to obtain the Veteran's service personnel records because he is claiming a combat injury.

The Veteran is receiving Social Security disability benefits.  VA needs to obtain records from the Social Security Administration.

The November 2011 rating decision reflects that there is a temporary claims file that needs to be associated with the Veteran's claims folder, and that the RO reviewed additional records from the Fayetteville (NC) VA Medical Center since September 2007 and the Durham VA Medical Center since January 2003.  The Veteran has reported that he has been treated at Womack Army Medical Center as a military retiree for all disorders on appeal.  VA needs to obtain records from Womack Army Medical Center as well as additional records from the Fayetteville (NC) VA Medical Center since September 2007 and the Durham VA Medical Center since January 2003 that are not associated with the temporary file.  

The record indicates that the Veteran underwent coronary artery bypass surgery at Duke University Hospital in 2004 and that he has been treated for his coronary artery disease at the North Carolina Memorial Hospital in 2006.  VA should attempt to obtain records from these facilities.

The Veteran was last asked to identify treatment for his back disorder, hammertoes, coronary artery disease, diabetes mellitus, and hypertension in a November 2006 letter and for his eye and hip disorders in a July 2007 letter.  The VA should ask the Veteran to identify all treatment for his back disorder, hammertoes, coronary artery disease, diabetes mellitus, and hypertension since November 2006 and his eye and hip disorders since July 2007, and the RO should attempt to obtain any identified treatment records not already discussed.

In the October 2007 rating decision, the RO denied the reopening of the claim of service connection for a bilateral knee disorder.  In his November 2007 notice of disagreement, the Veteran indicated that he was disagreeing with the denial of service connection for a leg disorder.  The Board construes that statement as a notice of disagreement with the denial of the reopening of the claim of service connection for a bilateral knee disorder.  As such, a statement of the case must be issued concerning the issue of whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder, and if so whether the claim can be granted.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  The RO/AMC should obtain the Veteran's temporary claims file and associate it with his claim folder.

3.  The RO/AMC must ask the Veteran to identify all treatment for his back disorder, hammertoes, coronary artery disease, diabetes mellitus, and hypertension since November 2006 and his eye and hip disorders since July 2007, and ask him to identify all dates of treatment at Womack Army Medical Center as a military retiree for his back disorder, hammertoes, coronary artery disease, hypertension, diabetes mellitus, eye, and hip disorders.  The RO/AMC should obtain all identified records, to include any identified records from Womack Army Medical Center.  The RO/AMC should attempt to obtain records regarding coronary artery bypass surgery at Duke University Hospital in 2004 and treatment  for his coronary artery disease at the North Carolina Memorial Hospital in 2006.  Regardless of the appellant's response, the RO/AMC must attempt to obtain all records from the Fayetteville (NC) VA Medical Center since September 2007 and the Durham VA Medical Center since January 2003 that are not associated with the temporary claims file.  The RO/AMC should associate any obtained records with the Veteran's claim folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.  

4.  The RO/AMC should ask the Veteran to submit any evidence, such as DD Form 214s and service personnel records, showing that he served in combat.  If the appellant does not provide such evidence, the RO/AMC should contact the service department and obtain his service personnel records.  If service personnel records cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.  

5.  The RO/AMC should contact the Social Security Administration in order to obtain any records pertaining to the Veteran.  Any such records so obtained should be associated with the Veteran's VA claims folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.

6.  Thereafter, the Veteran must be afforded a VA orthopedic examination to determine the nature and extent of the back disorder.  The claims folder is to be made available to the examiner to review.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the back disorder is related to active service, including in-service back treatment.  A complete rationale for any opinion offered must be provided.

7.  Thereafter, the Veteran must be afforded a VA podiatry examination to determine the nature and extent of bilateral hammertoes.  The claims folder is to be made available to the examiner to review.  The examiner should indicate the exact locations of the bilateral hammertoes and opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the hammertoes are related to active service.  A complete rationale for any opinion offered must be provided.  

8.  Thereafter, the Veteran must be afforded a VA hypertension examination to determine the nature and extent of his hypertension.  The claims folder is to be made available to the examiner to review.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the hypertension is related to active service, including the elevated blood pressure reading of 130/84 on the November 1985 service examination report.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the hypertension was caused or aggravated (permanently made worse) by the service-connected coronary artery disease status post myocardial infarction.  A complete rationale for any opinion offered must be provided.

9.  Thereafter, the Veteran must be afforded a VA eye examination to determine the nature and extent of any eye disorder.  The claims folder is to be made available to the examiner to review.  The examiner should indicate whether the Veteran has an eye disorder other than a refractive error and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the eye disorder thereof was caused or aggravated (permanently made worse) by the service-connected right upper lid chalazion, or the service-connected type II diabetes mellitus.  A complete rationale for any opinion offered must be provided.

10.  Thereafter, if the additional evidence indicates that the Veteran has a current bilateral hip disorder or persistent or recurrent hip symptoms, the Veteran must be afforded a VA orthopedic examination to determine whether he has a bilateral hip disorder and, if so, whether it is related to active service.

11.  After the development requested, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once

12.  The RO/AMC should issue a statement of the case addressing whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder, and if so whether the claim can be granted.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

13.  Thereafter, the RO/AMC must readjudicate the issues on appeal.  The RO/AMC must consider 38 U.S.C.A. § 1154(b) (West 2002).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


